DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coenen et al. US 2014/0081895.
Regarding claims 1 and 11, Coenen et al. discloses in Figs.2-4, a method/apparatus of an well-known artificial neural network system implemented by one or more computers, the artificial neural network system being configured to: 
receive input data that defines a pattern to be recognized (paragraph 0306); 
decompose the input data into a first subband and a second subband, wherein the first 204 and second subbands 204-1 include different characterizing features of the pattern in the input data (see Fig.2; paragraphs 0083-0084); and
 feed the first and second subbands into first and second neural networks being trained to recognize the pattern (Fig. 4; paragraphs 0098-0105).
	Regarding claims 2 and 12, Coenen discloses wherein the system is configured to decompose the input data based on frequency (paragraphs 0079, 0138).
	Regarding claims 3 and 13, Coenen discloses wherein the input data is decomposed using at least one of a low-pass filter, a high-pass filter, a Laplacian filter, a Gaussian filter, and a Gabor filter (paragraphs 0030, 0105).
	Regarding claims 4 and 14, Coenen discloses wherein the system is further configured to adjust bit precision of the first and second neural networks during training based on the first and second subbands (paragraphs 0080, 0128).
	Regarding claims 5 and 15, Coenen discloses wherein the system is further configured to fuse the first and second neural networks being trained on the first and second subbands (paragraphs 0083, 0234).
	Regarding claims 6 and 16, Coenen discloses wherein the system is further configured to feed the fused neural network into a subsequent hidden layer of at least one of the first and second neural networks (paragraph 0083).
	Regarding claims 7 and 17, Coenen discloses wherein the system is further configured to feed the first and second neural networks trained on the first and second subbands into a subsequent hidden layer of at least one of the first and second neural networks (paragraph 0083).
	Regarding claims 8 and 18, Coenen discloses wherein the fused neural network comprises a weighted average of the output of the first and second neural networks (paragraphs 0112-0113, 0136).
	Regarding claim 9, Coenen discloses wherein the pattern is a phoneme, and the subbands characterize at least one of frequency and pitch (paragraphs 0138, 0215).
	Regarding claims 10 and 19, Coenen discloses wherein the system is further configured to vary the width of at least one of the first and second neural networks during training based on the first and second subbands (paragraphs 0244, 0248).
	Regarding claim 20, Coenen discloses wherein the input data is decomposed into first 204, second 204-1, and third subbands 212 wherein the method further includes the step of removing an element of the neural network based on a substantially zero weight contribution to at least one of the first, second, and third subbands (see Fig. 2).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
a.	Ibarz Gabardos et al. U.S. Publication no. 2016/0096270.  Feature detection apparatus and method for training of robotic navigation
b.	Julian et al. U.S. Publication no. 2015/0324686.   Distributed model learning
c.	Lin et al. U.S. Publication no. 2016/0328644.   Adapted selection of artificial neural networks

4.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Dzung D Tran whose telephone number is (571) 272-
3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number for
the organization where this application or proceeding is assigned is 703-872-9306.
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Information regarding the status of an application may be obtained
from the Patent Center (EBC) at 866-217-9197 (toll-free).

DT
6/13/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637